Consent of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of AssetMark Funds: AssetMark Large Cap Growth Fund AssetMark Large Cap Value Fund AssetMark Small/Mid Cap Growth Fund AssetMark Small/Mid Cap Value Fund AssetMark International Equity Fund AssetMark Real Estate Securities Fund AssetMark Tax-Exempt Fixed Income Fund AssetMark Core Plus Fixed Income Fund AssetMark Enhanced Fundamental Index Large Company Growth Fund AssetMark Enhanced Fundamental Index Large Company Value Fund AssetMark Enhanced Fundamental Index Small Company Growth Fund AssetMark Enhanced Fundamental Index Small Company Value Fund We consent to the use of our report dated May 27, 2009, incorporated by reference herein, and to the references to our Firm under the headings “Counsel, Independent Registered Public Accounting Firm and Service Providers” and “Financial Highlights” in Part A and “Independent Registered Public Accounting
